Citation Nr: 0728150	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  00-16 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include consideration as being secondary to 
service-connected disabilities.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1979 to November 
1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  

The Board issued a decision in April 2005 denying the issues 
listed above.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2006, the Secretary of Veterans Affairs (Secretary) 
and the veteran, through his attorney, filed a Joint Motion 
to vacate and remand the portion of the Board's April 2005 
decision which pertained to these issues.  The Court granted 
that motion in an order dated in September 2006.  The case 
has now been returned to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Recently, the regulation was revised to incorporate 
the Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

The veteran contends that he developed or aggravated a low 
back disorder as a result of his service-connected 
disabilities.  The Board notes that the veteran has 
previously established service connection for right foot pain 
with chronic lesions, rated as 30 percent disabling; left 
foot pain with chronic lesions, rated as 20 percent 
disabling; a right ankle sprain, rated as 10 percent 
disabling; a left ankle sprain, rated as 10 percent 
disabling.  

In the Joint Motion of August 2006, the Secretary and the 
veteran's attorney noted that the veteran had previously 
presented an August 2001 medical opinion from Dr. Gregory B. 
Fox which was to the effect that the veteran's decreased 
flexion and limitation of the low back may be due to his 
bilateral foot disorder.  The parties agreed that in light of 
this medical opinion, pursuant to 38 C.F.R. § 3.159(c)(4), as 
explained by  the Court's decision in McLendon v Principi, 20 
Vet. App. 79 (2006), the VA should have obtained a medical 
opinion which addressed whether the appellant's current back 
disorder is related to his service-connected bilateral foot 
disorders.  The parties also indicated that the claim for 
TDIU was inextricably intertwined with the service connection 
claim and should be remanded as well. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
duty-to assist notification letter which 
includes the most current enclosure which 
discusses what the evidence must show to 
establish secondary service connection.  

2.  The veteran should be scheduled for a 
VA spine examination for the purpose of 
determining the etiology of his current 
back problems.  The claims file must be 
made available for review in connection 
with the examination.  The examiner 
should offer an opinion as to whether the 
veteran's service-connected connected 
disorders of the feet caused or 
aggravated the veteran's degenerative 
joint and disc disease of the spine.  The 
report should address (1) the baseline 
severity of any non-service-connected 
lumbar spine disease or injury; (2) the 
increased manifestations (if any) which 
are proximately due to or the result of 
the service-connected disabilities; and 
(3) an explanation of the basis for the 
opinion.  

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
secondary service connection for a back 
disorder, as well as his claim for TDIU.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




